         Case 3:18-cv-07653-JD Document 50 Filed 12/01/20 Page 1 of 4



 1   XAVIER BECERRA
     Attorney General of California
 2   ANTHONY R. HAKL
     Supervising Deputy Attorney General
 3   MAUREEN C. ONYEAGBAKO
     Deputy Attorney General
 4   State Bar No. 238419
      1300 I Street, Suite 125
 5    P.O. Box 944255
      Sacramento, CA 94244-2550
 6    Telephone: (916) 210-7324
      Fax: (916) 324-8835
 7    E-mail: Maureen.Onyeagbako@doj.ca.gov
     Attorneys for Defendants Xavier Becerra, in his
 8   official capacity as Attorney General of California,
     Luis Lopez, in his official capacity as Director of the
 9   California Department of Justice Bureau of
     Firearms, and Robert D. Wilson, in his official
10   capacity as Deputy Attorney General

11                               IN THE UNITED STATES DISTRICT COURT

12                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

13

14

15
     CHAD LINTON, an individual; PAUL                              3:18-cv-7653-JD
16   MCKINLEY STEWART, an individual;
     KENDALL JONES, an individual;                                 STIPULATION AND JOINT MOTION
17   FIREARMS POLICY FOUNDATION;                                   TO VACATE DATES PENDING
     FIREARMS POLICY COALITION;                                    RESOLUTION OF PLAINTIFFS’
18   SECOND AMENDMENT FOUNDATION;                                  MOTION FOR SUMMARY JUDGMENT/
     CALIFORNIA GUN RIGHTS                                         PARTIAL SUMMARY JUDGMENT
19   FOUNDATION; and MADISON SOCIETY
     FOUNDATION,
20
                                                 Plaintiffs,
21
                      v.
22

23   XAVIER BECERRA, in his official capacity
     as Attorney General of California; LUIS                       Judge:        The Honorable James Donato
24   LOPEZ, in his official capacity as Director                   Trial Date:   January 11, 2021
     of the California Department of Justice                       Action Filed: December 20, 2019
25   Bureau of Firearms; and ROBERT D.
     WILSON, in his official capacity as Deputy
26   Attorney General,

27                                            Defendants.

28
                                                               1
       Stip. and Jt. Mot. to Vacate Dates Pending Resolution of Pls.’ Mot. Summ. J. / Partial Summ. J. (3:18-cv-7653-JD)
           Case 3:18-cv-07653-JD Document 50 Filed 12/01/20 Page 2 of 4



 1          Pursuant to Civil Local Rules 7 and 7-12, Plaintiffs Chad Linton, Paul McKinley Stewart,

 2   Kendall Jones, Firearms Policy Foundation, Firearms Policy Coalition, Second Amendment

 3   Foundation, California Gun Rights Foundation, and Madison Society Foundation, along with

 4   Defendants Xavier Becerra, in his official capacity as Attorney General of California, Luis Lopez,

 5   in his official capacity as Director of the California Department of Justice Bureau of Firearms,

 6   and Robert D. Wilson, in his official capacity as Deputy Attorney General, by and through their

 7   undersigned counsel, hereby stipulate and jointly move as follows:

 8          1.    Pending before this Court is Plaintiffs’ motion for summary judgment, or in the

 9   alternative, for partial summary judgment (Plaintiffs’ Motion). Briefing on Plaintiffs’ Motion

10   concluded on September 21, 2020. (See ECF Nos. 47, 48, 49.) The parties understand that a

11   hearing on Plaintiffs’ Motion will be set by the Court, if necessary.

12          2.    Pursuant to this Court’s Scheduling Order, the pretrial conference in this case is

13   currently set for December 17, 2020, and the bench trial for January 11, 2021. (ECF No. 41.)

14          3.    In addition, the Deputy Attorney General currently assigned to handle this matter for

15   Defendants recently accepted a new position within the Department of Justice, which is expected

16   to necessitate additional counsel, and perhaps substitute counsel, for Defendants.

17          4.    Given the potentially dispositive nature of Plaintiffs’ Motion and the likelihood that

18   new counsel may need to familiarize themselves with the issues in advance of any trial, the

19   parties agree that it would serve in the interest of judicial economy and conserving the parties’

20   resources to vacate the trial date, pretrial conference date, and all corresponding deadlines,

21   pending resolution of Plaintiffs’ Motion. The dates may be reset, if necessary, after resolution of

22   Plaintiffs’ Motion.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                             2
       Stip. and Jt. Mot. to Vacate Dates Pending Resolution of Pls.’ Mot. Summ. J. / Partial Summ. J. (3:18-cv-7653-JD)
         Case 3:18-cv-07653-JD Document 50 Filed 12/01/20 Page 3 of 4



 1         5.       Accordingly, the parties stipulate and jointly move for an order providing that the

 2   December 17, 2020 pretrial conference, January 11, 2021 bench trial, and all corresponding dates

 3   be vacated pending resolution of Plaintiffs’ Motion.

 4         IT IS SO STIPULATED.

 5   Dated: December __, 2020                                     Respectfully submitted,
 6                                                                XAVIER BECERRA
                                                                  Attorney General of California
 7                                                                ANTHONY R. HAKL
                                                                  Supervising Deputy Attorney General
 8

 9

10                                                                /S/ MAUREEN C. ONYEAGBAKO
                                                                  MAUREEN C. ONYEAGBAKO
11                                                                Deputy Attorney General
                                                                  Attorneys for Defendants Xavier Becerra, in
12                                                                his official capacity as Attorney General of
                                                                  California, Luis Lopez, in his official
13                                                                capacity as Director of the California
                                                                  Department of Justice Bureau of Firearms,
14                                                                and Robert D. Wilson, in his official capacity
                                                                  as Deputy Attorney General
15

16
     Dated: December __, 2020                                     Respectfully submitted,
17
                                                                  SEILER EPSTEIN LLP
18

19
                                                                  /S/ GEORGE M. LEE
20                                                                GEORGE M. LEE
                                                                  Attorneys for Plaintiffs Chad Linton, Paul
21                                                                McKinley Stewart, Kendall Jones, Firearms
                                                                  Policy Foundation, Firearms Policy
22                                                                Coalition, Second Amendment Foundation,
                                                                  California Gun Rights Foundation, and
23                                                                Madison Society Foundation
24

25
     SA2019100119
26

27

28
                                                             3
       Stip. and Jt. Mot. to Vacate Dates Pending Resolution of Pls.’ Mot. Summ. J. / Partial Summ. J. (3:18-cv-7653-JD)
                Case 3:18-cv-07653-JD Document 50 Filed 12/01/20 Page 4 of 4




                                   CERTIFICATE OF SERVICE
Case Name:         Linton, Chad, et al v. Xavier          No.    3:18-cv-7653-JD
                   Becerra

I hereby certify that on December 1, 2020, I electronically filed the following documents with
the Clerk of the Court by using the CM/ECF system:
STIPULATION AND JOINT MOTION TO VACATE DATES PENDING RESOLUTION
OF PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT/ PARTIAL SUMMARY
JUDGMENT
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on December
1, 2020, at Sacramento, California.


                 Eileen A. Ennis                                /s/ Eileen A. Ennis
                    Declarant                                        Signature

SA2019100119
34629835.docx
